PER CURIAM
On consideration of the two separate certified orders from the state of Texas wherein respondent admitted that in one case he threatened a party with civil or criminal action to gain an advantage in a civil matter and in another matter he threatened an individual with physical violence and respondent further agreed that his cumulative discipline for these two matters should be an eighteen-month suspension from the practice of law, all but three months stayed, followed by a fifteen-month period of probation subject to the conditions imposed by the state of Texas; this court's March 25, 2019, order suspending respondent and directing him to show cause why reciprocal discipline should not be imposed; and the statement of Disciplinary Counsel regarding reciprocal discipline; and it appearing that respondent failed to file a response to this court's show cause order; and it further appearing that respondent filed his D.C. Bar R. XI, § 14(g) affidavit on April 22, 2019, it is
ORDERED that Jason Lee Van Dyke is hereby suspended from the practice of law in the District of Columbia for a period of eighteen months, nunc pro tunc to April 22, 2019, all but three months of the suspension stayed, followed by a fifteen-month period of probation subject to the conditions imposed by the state of Texas. See In re Sibley , 990 A.2d 483 (D.C. 2010) ; In re Fuller , 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate).